Case 1:20-cv-01062-ENV-SMG Document 1 Filed 02/26/20 Page 1 of 19 PageID #: 1



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK

     ALEJANDRO HERNANDEZ, ANDRES PINEDO,
     WILMER LOPEZ, JULIO CORONA, and                                   COMPLAINT
     AQUILINO NUNEZ, on behalf of themselves and all
     other similarly situated,
                                   Plaintiffs,                FLSA COLLECTIVE ACTION
                                                              & RULE 23 CLASS ACTION
            -against-

     SKYLINE RESTORATION & PRESERVATION
     LLC, SKYLINE RESTORATION &
     WATERPROOFING INC., SKYLINE
     RESTORATION GROUP, LLC, SKYLINE
     RESTORATION INC., SKYLINE RESTORATION
     SERVICES, LLC, JOSE LUIS PRADO, JOHN DOE
     CORPORATIONS 1-10, and RICHARD ROES 1-10,

                                  Defendants.



   Plaintiffs ALEJANDRO HERNANDEZ, ANDRES PINEDO, WILMER LOPEZ, JULIO

   CORONA, and AQUILINO NUNEZ, on behalf of themselves and all other similarly

   situated, by and through their attorneys, Harrison, Harrison & Assoc., Ltd, allege upon

   personal knowledge as to themselves and upon information and belief as to other matters,

   as follows:

                              PRELIMINARY STATEMENT

    1.    Plaintiffs ALEJANDRO HERNANDEZ, ANDRES PINEDO, WILMER LOPEZ,

          JULIO CORONA, and AQUILINO NUNEZ, (referred to herein as “Plaintiffs”)

          were employed as a full-time non-exempt construction employees of Defendants

          SKYLINE RESTORATION & PRESERVATION LLC, SKYLINE

          RESTORATION & WATERPROOFING INC., SKYLINE RESTORATION



                                                 1
Case 1:20-cv-01062-ENV-SMG Document 1 Filed 02/26/20 Page 2 of 19 PageID #: 2



         GROUP, LLC, SKYLINE RESTORATION INC., SKYLINE RESTORATION

         SERVICES, LLC, JOSE LUIS PRADO, JOHN DOE CORPORATIONS 1-10,

         and RICHARD ROES 1-10 (collectively referred to herein as “Defendants”),

         subject to the wage and overtime provisions of the Fair Labor Standards Act of

         1938 (hereinafter referred to as “FLSA”), as amended, 29 U.S.C. § 201 et. seq.,

         and the New York Labor Law (hereinafter referred to as “NYLL”).

    2.   Defendants failed to pay Plaintiffs wages for all hours worked and overtime

         wages for all overtime hours worked and Plaintiffs therefore bring this action, on

         behalf of themselves and all others similarly situated, seeking unpaid wages and

         unpaid overtime wages based upon Defendants’ violations of the FLSA, the

         NYLL, and the supporting regulations.

                                JURISDICTION AND VENUE

    3.   Jurisdiction of this Court over this controversy is based upon 29 U.S.C. § 201 et.

         seq., and 28 U.S.C § 1331.

    4.   This Court has jurisdiction over all state law claims brought in this action

         pursuant to 28 U.S.C. § 1367.

    5.   Venue is proper within this District pursuant to 28 U.S.C. § 1391, because

         Defendants maintain their principal place(s) of business in, do business in, and

         accordingly reside in, this District. Venue is further proper within this District

         pursuant to 28 U.S.C. § 1391 because a substantial part of the events or omissions

         giving rise to the claims occurred within this District.

    6.   Accordingly, this action properly lies in the Eastern District of New York,

         pursuant to 28 U.S.C. 1391.




                                               2
Case 1:20-cv-01062-ENV-SMG Document 1 Filed 02/26/20 Page 3 of 19 PageID #: 3



                                       THE PARTIES

    7.   Plaintiff ALEJANDRO HERNANDEZ is a resident of New York County, State

         of New York.

    8.   Plaintiff ALEJANDRO HERNANDEZ was employed by the Defendants from in

         or about December, 2017, until September, 2019.

    9.   Plaintiff ANDRES PINEDO is a resident of Queens County, State of New York.

   10.   Plaintiff ANDRES PINEDO was employed by the Defendants from 2017 until

         November, 2019.

   11.   Plaintiff WILMER LOPEZ is a resident of Queens County, State of New York.

   12.   Plaintiff WILMER LOPEZ was employed by the Defendants from in or about

         June, 2018, until October, 2018, and then again from April until November, 2019.

   13.   Plaintiff JULIO CORONA is a resident of Kings County, State of New York.

   14.   Plaintiff JULIO CORONA was employed by the Defendants from in or about

         July, 2019, until November, 2019.

   15.   Plaintiff AQUILINO NUNEZ is a resident of Queens County, State of New York.

   16.   Plaintiff AQUILINO NUNEZ was employed by the Defendants from in or about

         March, 2019 until September, 2019.

   17.   At all times relevant hereto, Plaintiffs were “employees” of Defendants within the

         meaning of Section 3(e) of the FLSA, 29 U.S.C. § 203(e) and NYLL § 190(2).

   18.   Plaintiffs’ written consent to sue forms are attached hereto as Exhibit “A” and

         incorporated herein.

   19.   Defendant SKYLINE RESTORATION & PRESERVATION LLC. (“Skyline

         Restoration & Preservation”) is a New York Limited Liability Company with its




                                              3
Case 1:20-cv-01062-ENV-SMG Document 1 Filed 02/26/20 Page 4 of 19 PageID #: 4



         place of business located at 11-20 37TH AVE, LONG ISLAND CITY, NEW

         YORK, 11101.

   20.   Defendant SKYLINE RESTORATION & WATERPROOFING INC. (“Skyline

         Restoration & Waterproofing”) is a New York Corporation with its place of

         business located at 11-16 37TH AVE, LONG ISLAND CITY, NEW YORK,

         11101.

   21.   Defendant SKYLINE RESTORATION GROUP, LLC. (“Skyline Restoration

         Group”) is a New York Limited Liability Company with its place of business

         located at 7014 13TH AVENUE SUITE 202, BROOKLYN, NEW YORK, 11228

   22.   Defendant SKYLINE RESTORATION INC. (“Skyline Restoration Inc.”) is a

         New York Corporation with its place of business located at 49-28 31ST PLACE,

         LONG ISLAND CITY, NEW YORK, 11101

   23.   Defendant SKYLINE RESTORATION SERVICES, LLC (“Skyline Restoration

         Services”) is a New York Limited Liability Company with its place of business

         located at 7014 13TH AVENUE SUITE 202, BROOKLYN, NEW YORK, 11228.

   24.   Defendants Skyline Restoration & Preservation, Skyline Restoration &

         Waterproofing, Skyline Restoration Group, Skyline Restoration Inc., and Skyline

         Restoration Services are referred to herein as the “Skyline Defendants”.

   25.   The “Skyline Defendants” had a manager named “Steve” who was assigned to the

         large Brooklyn job site (four or so buildings located on 72nd Street) where Plaintiffs

         mostly worked. Steve wore a Skyline hat and closely supervised Plaintiffs, the

         FLSA Collective Plaintiffs, and the Class Members, and their work. Steve walked

         around the job-sites, constantly checking on Plaintiffs, the FLSA Collective




                                               4
Case 1:20-cv-01062-ENV-SMG Document 1 Filed 02/26/20 Page 5 of 19 PageID #: 5



         Plaintiffs, and the Class Members and ensuring that they were working to his

         satisfaction. Steve, and sometimes other Skyline supervisors, often took pictures

         of Plaintiffs, the FLSA Collective Plaintiffs, and the Class Members – especially

         when they stopped working or if he/they did not like what Plaintiffs, the FLSA

         Collective Plaintiffs, and the Class Members were doing and/or if he/they wanted

         to report them to the foremen.

   26.   Defendant JOSE LUIS PRADO is the owner, manager, and supervisor of the

         Skyline Defendants and Defendants JOHN DOE CORPORATIONS 1-10.

   27.   Defendant JOSE LUIS PRADO has, and at all relevant times had, and exercised,

         the power to hire, fire, and control the wages and working conditions of the

         Plaintiffs, the FLSA Collective Plaintiffs, and the Class Members. Defendant JOSE

         LUIS PRADO drove a Skyline truck, issued work letters on behalf of the Skyline

         Defendants, regularly inspected Defendants’ worksites, disciplined Plaintiffs, the

         FLSA Collective Plaintiffs, and the Class Members, and hired/fired many of them.

   28.   At all times relevant hereto, each of the Defendants were “employers” within the

         meaning of Section 3(d) of the FLSA, 29 U.S.C .§ 203(d) and NYLL § 190(3).

   29.   At all times relevant hereto, the activities of the Defendants jointly and separately

         constituted an “enterprise” within the meaning of Section 3 (r) & (s) of the FLSA,

         29 U.S.C. § 203 (r) & (s).

   30.   At all times relevant hereto, Defendants employed employees, including

         Plaintiffs, the FLSA Collective Plaintiffs, and the Class Members, who regularly

         engaged in commerce or the production of goods for commerce or in handling,

         selling or otherwise working on goods and materials which have moved in or




                                               5
Case 1:20-cv-01062-ENV-SMG Document 1 Filed 02/26/20 Page 6 of 19 PageID #: 6



              been produced for commerce within the meaning of Section 3(b), (g), (i), and (j)

              of the FLSA, 29 U.S.C. § 203(b), (g), (i), (j), (r), & (s) (A)(i).

   31.        At all times relevant hereto, Defendants’ annual gross volume of sales made or

              business done is not less than $500,000.00 within the meaning of 29 U.S.C. §

              203(s)(A)(ii).

                                           FACTUAL ALLEGATIONS

   32.        Defendants operate a construction company that purports to have 30 years of

              experience restoring “ New York’s most iconic buildings” in the New York City

              area.1

   33.        Plaintiffs, the FLSA Collective Plaintiffs, and the Class Members are all

              construction workers employed by Defendants to work on Defendants’ various

              commercial and residential construction jobs in and/or around New York City.

   34.        At all times relevant hereto, Defendants employed Plaintiffs, the FLSA Collective

              Plaintiffs, and the Class Members to work as non-exempt hourly construction

              workers (hereinafter “Construction Workers”).

   35.        At all times relevant hereto, Plaintiffs, the FLSA Collective Plaintiffs, and the Class

              Members were paid day rates of between $140 and $180 per day, for an eight-hour

              work-day, for their work as Construction Workers for Defendants.

   36.        The Plaintiffs are, and at all times relevant hereto were, non-exempt employees

              under the FLSA and the NYLL.

   37.        The Plaintiffs are, and at all times relevant hereto were, entitled to be paid

              overtime under the FLSA and the NYLL.



   1
       https://skylinerestoration.com/about-us/- accessed 12/31/19.


                                                          6
Case 1:20-cv-01062-ENV-SMG Document 1 Filed 02/26/20 Page 7 of 19 PageID #: 7



   38.   Defendants assigned Plaintiffs, the FLSA Collective Plaintiffs, and the Class

         Members to perform various construction related duties.

   39.   Defendants regularly scheduled Plaintiffs, the FLSA Collective Plaintiffs, and the

         Class Members to work at least six days per week, Monday through Saturday.

   40.   Plaintiffs – and the FLSA Collective Plaintiffs and the Class Members – regularly

         worked approximately 55 hours per week, or more.

   41.   On Mondays through Fridays, Defendants regularly scheduled Plaintiffs to work

         from 7:45 AM to 4:30 PM.

   42.   At the end of their work-day, Defendants would require Plaintiffs to clean up and

         remove debris from the job sites, requiring an additional 30 minutes or so of work,

         until 5:00 PM, approximately, or later.

   43.   On Saturdays, Defendants scheduled Plaintiffs to start work a little later, at 8:15 or

         8:30 AM, and they worked until approximately 5:00 PM.

   44.   Thus, not including their Saturday work (when they worked an average of 8.5 hours

         per day), Plaintiffs, the FLSA Collective Plaintiffs, and the Class Members

         regularly worked a minimum of 9.25 hours per day, Monday through Friday.

   45.   Plaintiffs were only given lunch breaks of approximately ten or fifteen minutes –

         they were not given uninterrupted meal breaks of thirty (30) minutes.

   46.   In addition, Plaintiffs, the FLSA Collective Plaintiffs, and the Class Members

         sometimes worked beyond their scheduled shifts, especially when there were

         emergencies such as inspections and/or deadlines.




                                               7
Case 1:20-cv-01062-ENV-SMG Document 1 Filed 02/26/20 Page 8 of 19 PageID #: 8



   47.   Defendants did not pay Plaintiffs, the FLSA Collective Plaintiffs, and the Class

         Members when they had to stay at work late past the end of their scheduled shifts

         due to various emergencies including inspections and/or deadlines.

   48.   Defendants also regularly shaved hours off of Plaintiffs’, FLSA Collective

         Plaintiffs’, and the Class Members’ total hours worked per week.

   49.   Thus, Defendants only paid Plaintiffs, the FLSA Collective Plaintiffs, and the Class

         Members for some – but not all - of the hours they worked for Defendants.

   50.   Defendants did not compensate Plaintiffs, the FLSA Collective Plaintiffs, and the

         Class Members for all of the time they worked for Defendants.

   51.   In addition to not paying them for all of their hours worked, Defendants failed to

         pay Plaintiffs, the FLSA Collective Plaintiffs, and the Class Members overtime

         premiums, instead only paying them at their straight-time day rates for some but

         not all of their hours worked.

   52.   Despite Plaintiffs, the FLSA Collective Plaintiffs, and the Class Members regularly

         working more than 40 hours per week, Defendants did not compensate Plaintiffs,

         the FLSA Collective Plaintiffs, and the Class Members at the lawful overtime rate

         of one and one-half times their regular hourly rate of pay for the hours they worked

         in excess of forty (40) hours per week.

   53.   Defendants failed to keep accurate and sufficient time records as required by

         Federal and New York State laws.

   54.   Upon information and belief, Defendants violated NYLL § 195(3) by failing to

         furnish Plaintiffs and the Class Members with a statement with every payment of




                                              8
Case 1:20-cv-01062-ENV-SMG Document 1 Filed 02/26/20 Page 9 of 19 PageID #: 9



         wages, listing, among other things, hours worked, rates paid, gross wages,

         deductions and net wages, and an explanation of how such wages were computed.

   55.   Defendants failed to provide Plaintiffs and the Class Members with the notices

         required by NYLL §195(1).

   56.   Upon information and belief, Defendants violated NYLL § 195(4) by failing to

         establish, maintain and preserve, for not less than six (6) years, sufficiently detailed

         payroll records showing among other things, the hours worked, gross wages,

         deductions and net wages for each employee.

   57.   Upon information and belief, at all relevant times, Defendants failed to post and/or

         keep posted a notice explaining the overtime pay rights provided by the FLSA, in

         violation of 29 C.F.R.§ 516.4.

   58.   As a result of Defendants’ failure to record, credit, and/or compensate Plaintiffs

         and the Collective Action Members for the full amount of the hours they worked

         for Defendants, Defendants have failed to make, keep, and preserve records with

         respect to each of its employees sufficient to determine the wages, hours, and other

         conditions and practices of employment in violation, of the FLSA, 29 U.S.C. §§

         201, et seq., including 29 U.S.C. §§ 207(a)(1) and 215(a).

   59.   Defendants’ record keeping and notice violations prevented Plaintiffs, the FLSA

         Collective Plaintiffs, and Class Members from knowing their legal rights and from

         figuring out exactly how many hours they were not compensated for.

   60.   Defendants knew of, and/or showed reckless disregard for, the practices by which

         Plaintiffs and other similarly situated employees of Defendants were not paid

         overtime premiums for all hours worked in excess of 40 hours in a week.




                                                9
Case 1:20-cv-01062-ENV-SMG Document 1 Filed 02/26/20 Page 10 of 19 PageID #: 10



          Defendants knew that the nonpayment of overtime premiums would economically

          injure Plaintiffs, the FLSA Collective Plaintiffs, and the Class Members, and that

          they violated the FLSA and the NYLL.

    61.   Defendants committed the foregoing acts in an effort to suppress their labor costs,

          and did so knowingly, intentionally and willfully against the Plaintiffs, the FLSA

          Collective Plaintiffs, and the Class Members.

                           COLLECTIVE ACTION ALLEGATIONS

    62.   Plaintiffs bring the First Claim for Relief as a collective action pursuant to the

          FLSA, 29 U.S.C. § 216(b), on behalf of all persons employed by Defendants as a

          Construction Worker during the three years prior to the filing of the original

          Complaint in this case as defined herein. All said persons, including Plaintiffs, are

          referred to herein as the “FLSA Collective Plaintiffs”.

    63.   At all relevant times, Plaintiffs and the other FLSA Collective Plaintiffs are and

          have been similarly situated, have had substantially similar job requirements, job

          duties and pay provisions, and are and have been subject to Defendants’ decision,

          policy, plan, practice, procedure, routine and rules to willfully fail and refuse to pay

          them the legally required overtime premium for all hours worked in excess of forty

          (40) hours per workweek. The claims of Plaintiffs herein are essentially the same

          as those of the other FLSA Collective Plaintiffs.

    64.   Other Construction Workers currently or formerly employed by Defendants should

          have the opportunity to have their claims for violations of the FLSA heard.

          Certifying this action as a collective action under the FLSA will provide other




                                                10
Case 1:20-cv-01062-ENV-SMG Document 1 Filed 02/26/20 Page 11 of 19 PageID #: 11



          Construction Workers to receive notice of the action and allow them to opt in to

          such an action if they so choose.

    65.   The First Claim for Relief is properly brought under and maintained as an opt-in

          collective action pursuant to §216(b) of the FLSA, 29 U.S.C. 216(b). The FLSA

          Collective Plaintiffs are readily ascertainable. For purpose of notice and other

          purposes related to this action, their names and addresses are readily available from

          Defendants. Notice can be provided to the FLSA Collective Plaintiffs via first class

          mail to the last addresses known to Defendants.

                                RULE 23 CLASS ALLEGATIONS – NYLL

    66.   Plaintiffs bring the Second and Third Claims for Relief pursuant to the Fed. R. Civ.

          P. (“FRCP”) Rule 23, to recover unpaid wages, unpaid overtime pay, and other

          damages on behalf of all individuals employed in the State of New York by

          Defendants as Construction Workers at any time during the six years prior to the

          filing of the original Complaint in this case as defined herein (the “Class Period”).

          All said persons, including Plaintiffs, are referred to herein as the “Class Members”

          and/or the “Class”.

    67.   The number, names and addresses of the Class Members are readily ascertainable

          from the records of the Defendants. The dates of employment and the rates of pay

          for each Class Member, the hours assigned and worked, and the wages paid to them,

          are also determinable from Defendants’ records. Notice can be provided by means

          permissible under FRCP Rule 23.

    68.   The proposed Class is so numerous that joinder of all Class Members is

          impracticable, and the disposition of their claims as a Class will benefit the parties




                                               11
Case 1:20-cv-01062-ENV-SMG Document 1 Filed 02/26/20 Page 12 of 19 PageID #: 12



          and the Court. While the precise number of such persons is unknown to Plaintiffs

          and is presently within the sole control of Defendants, Plaintiffs believe that

          through discovery they will obtain evidence to establish that there are at least two

          hundred members of the Class.

    69.   Plaintiffs’ claims are typical of those claims of the Class Members, and the relief

          sought is typical of the relief which would be sought by each Class Member in

          separate actions. All the Class Members were subject to the same corporate

          practices of Defendants, in that they were not properly compensated for all hours

          worked and for all overtime hours worked as required by the NYLL and 12 NYCRR

          § 142-2.2, and in that Defendants failed to provide them with proper notices and

          wage statements as required by NYLL §195. Defendants’ corporate-wide policies

          and practices affected all Class Members similarly, and Defendants benefited from

          the same type of unfair and/or wrongful acts as to each Class Member.

    70.   As fellow employees of Defendants, which failed to adequately compensate

          Plaintiffs and the members of the Class as required by law, Plaintiffs and the other

          Class Members sustained similar losses, injuries and damages arising from the

          same unlawful policies, practices and procedures.

    71.   Plaintiffs are able to fairly and adequately protect the interests of the Class and has

          no interests antagonistic to the Class. Plaintiffs have retained David Harrison, Esq.

          of Harrison, Harrison & Associates, a competent and experienced employment

          litigator.

    72.   A class action is superior to other available methods for the fair and efficient

          adjudication of the controversy – particularly in the context of wage and hour




                                                12
Case 1:20-cv-01062-ENV-SMG Document 1 Filed 02/26/20 Page 13 of 19 PageID #: 13



          litigation where individual class members lack the financial resources to vigorously

          prosecute a lawsuit against corporate defendants. Class action treatment will permit

          a large number of similarly situated persons to prosecute their common claims in a

          single forum simultaneously, efficiently, and without the unnecessary duplication

          of efforts and expense that numerous individual actions engender. Because the

          losses, injuries and damages suffered by each of the individual Class Members are

          relatively small in the sense pertinent to a class action analysis, the expenses and

          burden of individual litigation would make it extremely difficult or impossible for

          the individual Class Members to redress the wrongs done to them. On the other

          hand, important public interests will be served by addressing the matter as a class

          action. The adjudication of individual litigation claims would result in a great

          expenditure of Court and public resources; however, treating the claims as a class

          action would result in a significant saving of these costs. The prosecution of

          separate actions by individual members of the Class would create a risk of

          inconsistent and/or varying adjudications with respect to the individual members of

          the Class, establishing incompatible standards of conduct for Defendants and

          resulting in the impairment of Class Members’ rights and the disposition of their

          interests through actions to which they were not parties. The issues in this action

          can be decided by means of common, class-wide proof. In addition, if appropriate,

          the Court can, and is empowered to, fashion methods to efficiently manage this

          action as a class action.

    73.   Upon information and belief, employees of Defendants in these types of actions are

          often afraid to individually assert their rights out of fear of direct or indirect




                                               13
Case 1:20-cv-01062-ENV-SMG Document 1 Filed 02/26/20 Page 14 of 19 PageID #: 14



          retaliation and former employees are fearful of bringing individual claims because

          the fear that doing so could harm their employment, future employment, and future

          efforts to secure employment. A class action provides Class Members who are not

          named in the Complaint a degree of anonymity which allows for the vindication of

          their rights while eliminating or reducing these risks.

    74.   The questions of law and fact common to the Class predominate over any questions

          affecting only individual Class Members, including: (a) whether Defendants failed

          to adequately compensate the Class Members for all hours worked and for all

          overtime hours worked as required by the NYLL and 12 NYCRR § 142-2.2, (b)

          whether Defendants provided Class Members with the notices required by NYLL

          § 195(1), and (c) whether Defendants provided Class Members with the detailed

          wage statements required by NYLL § 195(3).

    75.   Absent a class action, many of the Class Members likely will not obtain redress of

          their injuries and Defendants will retain the proceeds of their violations of the

          NYLL.

                                     FIRST CLAIM FOR RELIEF

                    (Failure to Pay Overtime Wages – FLSA, Brought by Plaintiffs on
                         Behalf of Themselves and the FLSA Collective Plaintiffs)

    76.   Plaintiffs, on behalf of themselves and the FLSA Collective Plaintiffs, reallege and

          incorporate by reference all previous paragraphs as if they were set forth again

          herein.

    77.   Throughout the statute of limitations period covered by these claims, Plaintiffs and

          the FLSA Collective Plaintiffs regularly worked in excess of forty (40) hours per

          workweek.



                                               14
Case 1:20-cv-01062-ENV-SMG Document 1 Filed 02/26/20 Page 15 of 19 PageID #: 15



    78.   At all relevant times, Defendants willfully, regularly, repeatedly and knowingly

          failed to pay Plaintiffs and the FLSA Collective Plaintiffs the required overtime

          rates for all hours worked in excess of forty (40) hours per workweek.

    79.   Plaintiffs, on behalf of themselves and the FLSA Collective Plaintiffs, seek

          damages in the amount of their respective unpaid overtime compensation,

          liquidated (double) damages as provided by the FLSA for overtime violations,

          attorneys’ fees and costs, and such other legal and equitable relief as this Court

          deems just and proper.

    80.   Because Defendants’ violations of the FLSA have been willful, the three-year

          statute of limitations pursuant to 29 U.S.C. § 255 should apply.

                                    SECOND CLAIM FOR RELIEF

              (Failure to Pay Wages & Overtime Wages – NYLL, Brought by Plaintiffs
                           on Behalf of Themselves and the Class Members)

    81.   Plaintiffs, on behalf of themselves and the Class Members, reallege and incorporate

          by reference all previous paragraphs as if they were set forth again herein.

    82.   It is unlawful under New York law for an employer to suffer or permit an

          employee to work without compensation for all hours worked.

    83.   It is unlawful under New York law for an employer to suffer or permit a non-exempt

          employee to work without paying overtime premiums for all hours worked in

          excess of forty (40) hours in any workweek.

    84.   Throughout the Class Period, Defendants willfully, regularly, repeatedly and

          knowingly failed to pay Plaintiffs and the Class Members for all hours worked.




                                               15
Case 1:20-cv-01062-ENV-SMG Document 1 Filed 02/26/20 Page 16 of 19 PageID #: 16



    85.   Throughout the Class Period, Defendants willfully, regularly, repeatedly and

          knowingly failed to pay Plaintiffs and the Class Members at the required overtime

          rates for all hours worked in excess of forty (40) hours per workweek.

    86.   As a direct and proximate result of Defendants’ unlawful conduct, as set forth

          herein, Plaintiffs and the Class Members have sustained damages, including loss of

          earnings, in an amount to be established at trial.

    87.   Plaintiffs, on behalf of themselves and the Class Members, seek damages in the

          amount of their respective unpaid wages, unpaid overtime compensation, liquidated

          damages, prejudgment interest, attorneys’ fees and costs, pursuant to NYLL, and

          such other legal and equitable relief as this Court deems just and proper.

                                 THIRD CLAIM FOR RELIEF

       (Notice Violations & Record Keeping & Wage Statement Violations – NYLL
       §195, Brought by Plaintiffs on Behalf of Themselves and the Class Members)

    88.   Plaintiffs, on behalf of themselves and the Class Members, reallege and incorporate

          by reference all previous paragraphs as if they were set forth again herein.

    89.   Defendants have willfully failed to supply Plaintiffs and the Class Members with

          notices as required by NYLL § 195, in English or in the languages identified by

          Plaintiffs and each Class Member as his/her primary language, containing their rate

          or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary,

          piece, commission, or other; hourly rate or rates of pay and overtime rate or rates

          of pay if applicable; allowances, if any, claimed as part of the minimum wage,

          including tip, meal, or lodging allowances; the regular pay day designated by the

          employer in accordance with NYLL § 191; the name of the employer; any “doing

          business as” names used by the employer; the physical address of the employer’s



                                                16
Case 1:20-cv-01062-ENV-SMG Document 1 Filed 02/26/20 Page 17 of 19 PageID #: 17



           main office or principal place of business, and a mailing address if different; the

           telephone number of the employer; plus such other information as the

           commissioner deems material and necessary.

    90.    Defendants have willfully failed to supply Plaintiffs and each Class Member with

           an accurate statement of wages as required by NYLL § 195, containing the dates of

           work covered by that payment of wages; name of employee; name of employer;

           address and phone number of employer; rate or rates of pay and basis thereof,

           whether paid by the hour, shift, day, week, salary, piece, commission, or other;

           gross wages; hourly rate or rates of pay and overtime rate or rates of pay if

           applicable; the number of hours worked, including overtime hours worked if

           applicable; deductions; allowances, if any, claimed as part of the minimum wage;

           and net wages.

    91.    Defendants violated NYLL § 195(1) and (3) and consequently owe Plaintiffs and

           the members of the Class statutory damages as specified by NYLL § 198.

    92.    Due to Defendants’ violations of the NYLL, Plaintiffs and the Class Members are

           entitled to recover statutory damages as provided for by NYLL § 198(1)-d, and

           NYLL § 198(1)-b, as well as reasonable attorneys’ fees, costs, injunctive and

           declaratory relief.


                                    PRAYER FOR RELIEF

    WHEREFORE, Plaintiffs, on behalf of themselves, the FLSA Collective Plaintiffs, and

    the Class Members, prays for relief as follows:

           (a)     Designation of this action as a collective action on behalf of the FLSA

                   Collective Plaintiffs and prompt issuance of notice pursuant to 29 U.S.C. §



                                                17
Case 1:20-cv-01062-ENV-SMG Document 1 Filed 02/26/20 Page 18 of 19 PageID #: 18



                 216(b) to all similarly situated members of the FLSA opt-in class, apprising

                 them of the pendency of this action, and permitting them to assert timely

                 FLSA claims in this action by filing individual Consent to Sue forms

                 pursuant to 29 U.S.C. § 216(b);

          (b)    Certification of this action as a class action;

          (c)    Designation of the Named Plaintiffs as the Representatives of the FLSA

                 Collective Plaintiffs and Class Representatives of the Class;

          (d)    An award of damages, according to proof, including FLSA and NYLL

                 liquidated damages, statutory damages, and interest, to be paid by

                 Defendants;

          (e)    Costs of action incurred herein, including expert fees;

          (f)    Attorneys’ fees, including fees pursuant to 29 U.S.C. § 216, N.Y. Lab. L.

                 §§ 663, 198 and other applicable statutes;

          (g)    Pre-Judgment and post-judgment interest, as provided by law; and

          (h)    Such other and further legal and equitable relief as this Court deems

                 necessary, just and proper.

    Dated: February 25, 2020


                                         Respectfully submitted,

                                         HARRISON, HARRISON & ASSOCIATES

                                         __/S/ DAVID HARRISON__________________
                                         David Harrison (DH 3413)
                                         110 State Highway 35, 2nd Floor
                                         Red Bank, NJ 07701
                                         (718) 799-9111 Phone
                                         (718) 799-9171 Fax
                                         dharrison@nynjemploymentlaw.com



                                                18
Case 1:20-cv-01062-ENV-SMG Document 1 Filed 02/26/20 Page 19 of 19 PageID #: 19



                                 Attorneys for Plaintiffs, Proposed Collective Action
                                 Plaintiffs and Proposed Class Members




                                       19
